UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended May 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146404 MICROCHANNEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0539775 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3905 National Drive, Suite 110
